                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:09-CR-00229-RJC
 USA                                         )
                                             )
     v.                                      )              ORDER
                                             )
 MICHEL GENE TERRELONGE                      )
                                             )


          THIS MATTER is before the Court upon motion of the defendant pro se for

compassionate release based on the COVID-19 pandemic and changes in sentencing

law under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, and

the Coronavirus Aid, Relief, and Economic Security (CARES) Act of 2020, (Doc. No.

157), the government’s response in opposition, (Doc. No. 161), the defendant’s reply,

(Doc. No. 164), and various addenda, (Doc. Nos. 158, 162, 165).

I.        BACKGROUND

          The defendant was found guilty of seven offenses, including one count of

conspiracy to commit bank robbery, three counts of armed bank robbery, and three

counts of brandishing a firearm during and in relation to a federal crime of violence

on October 19, 2010. (Doc. No. 57: Verdict). On September 22, 2011, the Court

sentenced him to 60 concurrent months on each of the conspiracy and substantive

armed robbery counts, 84 consecutive months on the first brandishing count, and

300 consecutive months on each of the second and third brandishing counts, for a

total of 744 months’ imprisonment. (Doc. No. 82: Judgment at 1-2).




      Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 1 of 7
      The defendant previously sought compassionate release based on his diabetic

condition. (Doc. No. 154: Motion at 1). The government responded that the

defendant failed to exhaust his administrative remedies as required by §

3582(c)(1)(A).1 (Doc. No. 155: Response at 7-8). The Court agreed with the

government and denied the motion without prejudice. (Doc. No. 156: Order).

      The defendant then requested that the Court waive the exhaustion

requirement, (Doc. No. 157: Amended Motion), but also provided documentation of

the denial of his request for compassionate release by the warden of his institution,

(Doc. No. 158-1). In an addendum, the defendant raised a claim regarding

“stacking” 18 U.S.C. § 924(c) sentences. (Doc. No. 162). In his reply, he asserted

that his mental illness is another risk factor for COVID-19. (Doc. No. 164). The

matter is now ripe for decision.

II.   DISCUSSION

      Ordinarily, a court may not modify a sentence once it is imposed. 18 U.S.C. §

3582(c). Section § 3582(c)(1)(A)(i) provides an exception that allows a court to

reduce a sentence, after consideration of the factors in § 3553(a), upon finding that

“extraordinary and compelling reasons warrant such a reduction,” and that “such a



1Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which previously only
allowed a court to reduce a term of imprisonment on motion of the BOP Director.
Now a court may entertain a motion filed by a defendant: (1) after full exhaustion of
all administrative rights to appeal a failure of the BOP to bring a motion on the
inmate’s behalf; or (2) after the lapse of 30 days from the receipt of such a request
by the warden of the facility, whichever is earlier. Pub. L. No. 115-391, 132 Stat.
5194, 5239.
                                            2



      Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 2 of 7
reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The United States Court of Appeals for the Fourth Circuit recently

recognized that that the Sentencing Commission has not issued policy statements

since the amendment of § 3582(c)(1)(A) by the First Step Act. United States v.

McCoy, --- F.3d ---, 2020 WL 7050097, at *7 (4th Cir. 2020). However, the appellate

court noted the previously issued policy statement, USSG §1B.13, “remains helpful

guidance” for motions filed by defendants in district court. Id. at n.7. As the

movant, the defendant bears the burden of proving his suitability for a § 3582

sentence reduction. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

         One of the criteria for granting relief suggested by Sentencing Commission is

that the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).2 USSG §1B1.13(2). The defendant




2   A determination of dangerousness takes into account:

         (1) the nature and circumstances of the offense charged, including whether
         the offense is a crime of violence, a violation of section 1591, a Federal crime
         of terrorism, or involves a minor victim or a controlled substance, firearm,
         explosive, or destructive device;

         (2) the weight of the evidence against the person;

         (3) the history and characteristics of the person, including—
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court
               proceedings; and

                                             3



        Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 3 of 7
has not made this showing. The government rightly points to the defendant’s

criminal convictions for 3 armed bank robberies, during which he brandished a

firearm and even put it to one victim’s head. (Doc. No. 161: Response at 3-4; Doc.

No. 71: Presentence Report (PSR) ¶¶ 4-8). Additionally, after his arrest he

confessed to 17 other armed bank robberies dating back to 2004, stating he “always

carried a gun and always wore a bullet proof vest.” (Id. ¶ 10). He also admitted to

discharging a firearm during an unindicted robbery of a BB&T branch on June 29,

2004. (Id.). At sentencing, the Court varied downward from the advisory guideline

range on the conspiracy and substantive robbery counts in light of the mandatory

sentences for the § 924(c) counts and found that the sentence was sufficient, but not

greater than necessary, to accomplish the § 3553(a) sentencing objectives, primarily

to protect the public from further crimes of the defendant. (Doc. No. 95: Sent. Hr’g

Tr. at 12-13). The defendant has not provided any evidence of post-sentencing

rehabilitation to mitigate the Court’s continuing concern about his danger to the

community.




             (B) whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law; and

      (4) the nature and seriousness of the danger to any person or the community
      that would be posed by the person’s release.

18 U.S.C. § 3142(g).

                                          4



     Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 4 of 7
      The Court further finds that the defendant’s diabetic and mental illness

conditions, and any resulting increased risk for COVID-19, do not amount to

extraordinary and compelling reasons to grant a sentence reduction.3 Recent

medical records document that his needs are being met, (Doc. No. 158-3), and the

BOP has taken appropriate precautions to address the challenges presented by the

COVID-19 pandemic, (Doc. No. 161: Response at 7-11). Accordingly, the defendant

has not shown he is currently suffering from a serious medical condition that

substantially diminishes his ability to provide self-care within the correctional

facility or other exceptional and compelling reason. See USSG §1B1.13(1)(A),

comment. (n.1(A)(ii), (D)).



3Section 1B1.13, comment. (n.1), counsels that extraordinary and compelling
reasons exist in the following circumstances:

(A) Medical Condition of the Defendant.—

      (i) The defendant is suffering from a terminal illness (i.e., a serious and
      advanced illness with an end of life trajectory). A specific prognosis of life
      expectancy (i.e., a probability of death within a specific time period) is not
      required. Examples include metastatic solid-tumor cancer, amyotrophic
      lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because of
             the aging process, that substantially diminishes the ability of the
             defendant to provide self-care within the environment of a correctional
             facility and from which he or she is not expected to recover.
                                           5



     Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 5 of 7
      Finally, the defendant raises the issue of a new statutory amendment

affecting the “stacking” provision in § 924(c). (Doc. No. 162). Under the First Step

Act, the 25-year mandatory minimum sentence in § 924(c)(1)(C) no longer applies to

multiple violations in a single prosecution. Pub. L. 115-135 § 403(a) (2018); United

States v. Jordan, 952 F.3d 160, 171 (4th Cir. 2020). Although that provision is not

retroactive, the Fourth Circuit recently found no error in the exercise of discretion

under § 3582(c)(1)(A) by district courts which reduced stacked § 924(c) sentences in

light of the current punishment authorized by Congress, after individualized

consideration of factors such as the defendants’ youth at the time of their offenses,

post-sentencing conduct, and the length of time already served. United States v.

McCoy, --- F.3d ---, 2020 WL 7050097, at *7 (4th Cir. 2020).

      Here, the Court finds the defendant is not so deserving. He was 22 years old

when he was first convicted of a drug offense in New York, (Doc. No. 71: PSR ¶ 53),

and began robbing banks approximately 13 years later. That string of

approximately 20 armed robberies spanned a 5-year period, resulting in his

sentencing at age 43. Thus, the defendant’s serious and protracted criminal

conduct was not the result of youthful indiscretion. The defendant has been in

custody approximately 11 years, but just one of the 17 uncharged armed bank

robberies could have increased his sentence at least 10 years for discharging a gun

during the offense. 18 U.S.C. § 924(c)(1)(A)(iii). Accordingly, the Court does not find




                                           6



     Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 6 of 7
the length of sentence resulting from stacking § 924(c) convictions for a portion of

the defendant’s violent activity to be a sufficient basis for compassionate release.

        Thus, the Court will decline to exercise its discretion under 18 U.S.C. §

3582(c)(1)(A) because it does not find extraordinary and compelling reasons to

reduce the defendant’s sentence considering the factors in 18 U.S.C. § 3553(a). The

Court is not persuaded that the defendant would not pose a danger to the

community upon his release and the defendant has not established that he is

suffering from a terminal illness or serious medical condition that cannot be

managed by the BOP. See USSG §1B1.13(1)(A), (2), comment. (n.1).

III.   CONCLUSION

       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 157), is DENIED.

       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: January 14, 2021




                                           7



       Case 3:09-cr-00229-RJC-DCK Document 167 Filed 01/15/21 Page 7 of 7
